DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/077,230, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1 and 2 include subject matter which does not have support in the prior-filed Application No. 15/077,230. Specifically, claims 1 and 2 include subject matter described in paragraphs [0031-0033 and 0038-0040] of the instant Specification, but absent from Application No. 15/077,230. Accordingly, claims 1 and 2 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement submitted on 12 December 2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: paragraph [0052] describes reference character (154) in Figure 6 as both a steam generator and a liquid pump.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities. 
Lines 12-13 read in part: "means for operating heat removal from anode recirculation a when stoichiometric air-fuel equivalence ratio designated lambda exceeds 0.55"
It appears that the words “a” and “when” should appear in reverse order, such that lines 12-13 read: 
"means for operating heat removal from anode recirculation when a stoichiometric air-fuel equivalence ratio designated lambda exceeds 0.55"

Claim 2 is objected to because of the following informalities. 
Line 12 recites: "cathode recirculation".

It appears that the limitation of line 12 is intended to read: "anode recirculation".

35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
“means for providing at least one primary feedstock fuel fluid” (claims 1 and 2)
“means for providing at least one secondary feedstock air fluid” (claims 1 and 2)
 “means for operating heat removal” (claims 1 and 2)
“means for cutting off the secondary feedstock air fluid” (claims 1 and 2)

Each limitation uses the generic placeholder “means” coupled with functional language (indicated by an underline) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“means for providing at least one primary feedstock fuel fluid” (claims 1 and 2) – a supply line or a storage for a gas feed stock or supply line for a liquid feed stock and means such as an evaporator for forming a gaseous fluid by evaporating the liquid as well as necessary piping connecting parallel feed stock supplies to a common feed in pipe connected to the ejector primary nozzle (paragraph [0046]).
“means for providing at least one secondary feedstock air fluid” (claim 1 and 2) - a supply line or a storage for a gas feed stock or supply line for a liquid feed stock and means such as an evaporator for forming a gaseous fluid by evaporating the liquid as well as necessary piping connecting parallel feed stock supplies to a common feed in pipe connected to the ejector primary nozzle (paragraph [0046]).
“means for operating heat removal” (claims 1 and 2) – a heat exchanger, electrical heater (paragraph [0048]).
“means for cutting off the secondary feedstock air fluid” - a flow control and shut-off device such as a valve with known flow characteristics or a flow controller device with measurement and closed loop control feed-back arrangement (paragraph [0050]).


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recirculation rate" on line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the recirculation rate" on line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over J. Power Sources, 185, pp 1122-1130, hereinafter Zhu in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki.  (A machine translation of Kushibiki is provided with the current office action).

claim 1, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1).  
A supersonic ejector recirculates a portion of an anode exhaust gas and accomplishes a desired secondary flow rate (“recirculated flow rate”) (Section 2.2 and figures 1 and 2).  The ejector includes a nozzle (figure 1).  
A supply line (“means for providing a primary feedstock”) delivers a primary fuel gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary fuel gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock air fluid provided to the nozzle of the ejector and a control system (“means for cutting off the secondary feedstock air fluid”) associated with the recirculation arrangement and 2) a means for operating heat removal from anode recirculation. 
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode 2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary air to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and is therefore capable of cutting off the supply of air (“secondary feedstock fluid”) if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air as a supplementary motive fluid for the purpose of expanding the operational range of the ejector and a controller for the purpose of controlling the flow rates of the fuel and air for the purpose of achieving a desired recirculation flow rate and recirculation ratio.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”) in the anode recirculation loop, which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).

The heat exchanger in the system of Zhu as modified by Kushibiki is capable of operating when an air-fuel equivalence ratio exceeds 0.55.
The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock air fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while fuel is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the fuel cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Regarding claim 2, Zhu teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  Each SOFC has an anode, a cathode and an electrolyte between them (Section 2.1 and figure 1). Any fuel cell operated in reverse is an electrolysis system. 

A supply line (“means for providing a primary feedstock”) delivers a primary gas to the nozzle of the ejector (Section 2.1 and figure 1).  The nozzle has a convergent-divergent flow channel (figures 1 and 3) through which the primary gas will expand from an initial higher pressure to a lower pressure (figure 3).  The gas stream leaving the ejector enters a reformer (figure 1). 
Zhu shows the dependence of the recirculation ratio (ratio of the secondary “recirculated” flow rate to the primary gas flow rate) on various parameters within the system.
Zhu shows that the temperature of the motive fluid affects the ejector inlet pressure, which in turn affects the recirculation ratio and recirculation flow rate (figures 2 and 3a).  
Zhu does not teach: 1) a secondary feedstock fluid provided to the nozzle of the ejector and a control system (“means for cutting off the secondary feedstock fluid”) associated with the recirculation arrangement and 2) a means for operating heat removal from anode recirculation. 
Regarding 1), Kushibiki teaches a recirculation arrangement for a SOFC system (“high temperature fuel cell system”).  An ejector (20) recirculates a portion of an anode exhaust gas and accomplishes a desired recirculated flow rate (paragraph [0039]).  The motive fluid of the ejector (20) includes a fuel gas and air (paragraph [0026]). Kushibiki teaches that if only fuel is used as a motive fluid, a very narrow range of the 2/G1”) is possible and for this reason teaches the addition of air as a supplementary motive fluid (paragraph [0006]).
In Kushibiki’s arrangement, a controller (11) controls a fuel pump (15) for delivering fuel and an air blower (14) for delivering the supplementary fluid to the nozzle of the ejector.  In this way, Kushibiki controls the recirculation ratio in the system.  The controller maintains a desired motive flow and pressure at the nozzle of the ejector and thereby maintains the desired recirculated flow rate (paragraph [0039]).
The controller (11) controls the air blower (14) and the fuel pump (15) and is therefore capable of cutting off the supply of either fluid if it is no longer needed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a supplementary motive fluid for the purpose of expanding the operational range of the ejector and a controller for the purpose of controlling the flow rates of the fuel and air for the purpose of achieving a desired recirculation flow rate and recirculation ratio.
In the system of Zhu as modified by Kushibiki, air is capable of being used as a “primary fluid” and fuel is capable of being used as a “secondary fluid”.
Regarding 2), Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.

The system of Zhu as modified by Kushibiki is capable of being operated such that the secondary feedstock fluid is cut off at a nominal operation or when a pressure ratio exceeds a designated critical pressure limit while air is being supplied.
The system of Zhu as modified by Kushibiki is capable of being operated such that when the electrolysis cells are not loaded, an oxygen to carbon ratio of feedstocks alone is above a carbon formation limit and the recirculation rate exceeds 70%.
It is noted that the instant claim includes functional limitations in an apparatus claim. Apparatus claims must be distinguished from the Prior Art in terms of structure rather than function and as long as the prior art contains the structure as recited in the instant claims it will be capable of performing the function. See MPEP 2114. This applies to all grounds of rejections in this office action. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2012/050693, hereinafter Kushibiki.

Regarding claim 3, Kushibiki teaches a recirculation method for a SOFC system (“high temperature fuel cell system”). 
The method comprises recirculating a fraction of anode exhaust gas.
A desired flow rate of the recirculated anode exhaust gas is accomplished by using an ejector (20) (paragraph [0039]).

The nozzle has a convergent-divergent flow channel (figure 10) through which the fuel gas will expand from an initial higher pressure to a lower pressure (paragraph [0032]).
A controller (11) controls a fuel pump (15) and an air blower (14) to regulate the flow rates of the fuel gas and air and to maintain a desired motive flow and pressure at the nozzle of the ejector and to thereby maintain the desired recirculated flow rate (paragraph [0039]).
Kushibiki does not explicitly teach a step of cutting off the supply of air when the fuel gas alone can maintain a desired flow and pressure at the ejector.
However, Kushibiki explains that air is added to the inlet of the ejector in order to increase the mass flow rate of the motive gas without increasing the mass flow rate of the fuel gas.  The purpose of this is to increase the boost pressure of the ejector (paragraphs [0039, 0044]).  Air also serves the purpose of participating in the reforming reaction of the reformer (paragraph [0021]).  However, Kushibiki supplies air separately to the reformer through valve (31) (paragraph [0049] and figure 4).
Therefore, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention that if the required boost pressure could be achieved by supplying only fuel gas to the ejector, that the air supply could be interrupted.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,511,035 in view of Japanese Patent Publication No. 2012/160361, hereinafter Kushibiki. 
Claims 1 and 8 of the patent include all of the limitations of claims 1 and 2 except for a means for operating heat removal.
Kushibiki teaches a heat exchanger (19, “means for operating heat removal”), which controls the temperature of the fuel gas and air (Kushibiki’s paragraph [0024] and figure 1). Kushibiki’s heat exchanger is capable of being used when lambda exceeds 0.55.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a heat exchanger as taught by Kushibiki for the purpose of controlling the temperature of the motive fluid.
     
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,511,035. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the patent anticipates instant claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724